Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species 1 (Fig 7A-7B) in the reply filed on 1/10/22 is acknowledged.

Claim Objections
Claim 14 is objected to because of the following informalities: there is a comma missing between “the first skin segment a second portion”.  Appropriate correction is required.
Claim 19-21 are objected to because of the following informalities: “the means for engine compartment” is clearly in error for “the means for defining an engine compartment”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding claims 19-21, “the means for defining an engine compartment” is interpreted as an aft cowl, including walls and/or flexible portion. The “means for radially moving” is interpreted as slots and/or biasing elements (para 55). The “means for forming a first skin segment” is interpreted as a slot (para 39). The “means for biasing” is an axial hat stiffener (para 75).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. “a first biasing element”, “a first skin segment”, and “a second skin segment” are indefinite because it is unclear how they relate to the plurality of biasing elements and plurality of skin segments, respectively (whether they are included in or separate from the plurality). If they are included, Examiner suggests, for example, “a first biasing element of the plurality of biasing elements”. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3454227 (Motycka).
Regarding claim 1-3, Motycka teaches an aft cowl for an aircraft engine (col 1 ll. 26-29, Fig 1-3) comprising: a flexible portion defining a throat area adjacent an engine core nozzle of the aircraft engine (flexible portion 44, 46 adjacent engine core nozzle 24), the flexible portion to move radially between a first radial position in response to .

Claim(s) 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2007/0235080 (Hocking).
Regarding claim 12-13, Hocking teaches an aft cowl for an aircraft engine (Fig 2; aft cowl 22) the aft cowl comprising a skin including a first skin segment and a second skin segment radially spaced from the first skin segment to form a gap therebetween (first skin segment is one of the members 30; second skin segment is an adjacent one of the members 30; gap annotated below); and a biasing element to couple the first skin . 

    PNG
    media_image1.png
    270
    382
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-6, 9, 11, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0235080 (Hocking) in view of US 2016/0281639 (Jackowski).
Regarding claim 1-6, 9, 11, Hocking teaches an aft cowl for an aircraft engine (Fig 2; aft cowl 22) comprising: a flexible portion adjacent an engine core nozzle of the aircraft engine (flexible portion 26, 30, 32 adjacent engine core nozzle 24), the flexible portion to move radially between a first radial position in response to pressure within a nacelle not exceeding a pressure threshold and a second radial position in response to pressure within the nacelle exceeding the pressure threshold (Fig 2, para 36-45; flexible portion moves radially outwardly in response to increased pressure inside the duct, resulting in force F2; the minimum, furthest radially inward position of the guide member 30 is the first radial position; the maximum, further radially outward position is the second radial position; the pressure threshold is the pressure at which the guide member moves to the second position), wherein the throat area defined by the flexible portion is greater when the flexible portion is in the second radial position than when the flexible portion is in the first radial position (the throat is the gap between the guide member 30 the wall of the core engine 24; the throat area is greater in the second radial position), wherein the flexible portion moves in a radial direction away from an engine core of the aircraft engine when the flexible portion moves toward the second radial position (para 36-45, guide members 30 move away from core), wherein the flexible 
Hocking does not explicitly teach the flexible portion defining a throat area. However, it was well known in the art that the downstream/free ends of the flexible portions (guide members/petals) may form a throat area, as taught by Jackowski (para 2, 4). It would have been obvious to one of ordinary skill in the art at the time of filing to make the flexible portion of Hocking defining a throat area, as taught by Jackowski. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, making the flexible portion defining a throat area yields predictable results. 
Regarding claim 19-20, Hocking teaches an aft cowl (Fig 2; aft cowl 22) comprising: means for defining an engine compartment adjacent an engine core of an aircraft engine, at least a portion of the means for defining the engine compartment adjacent an engine core nozzle of the aircraft engine (wall structures and flexible portions 26, 30, 32 define an engine compartment adjacent engine core nozzle 24; the flow passage defined by the nozzle 22 is construed as an engine compartment); and means for radially moving the means for defining the engine compartment between a first radial position in response to pressure within the means for engine compartment not exceeding a pressure threshold and a second radial position in response to pressure within the means for defining the engine compartment exceeding the pressure threshold (Fig 2, para 36-45; flexible portion moves radially outwardly in response to increased pressure inside the duct, resulting in force F2; the minimum, furthest radially 

    PNG
    media_image1.png
    270
    382
    media_image1.png
    Greyscale

Hocking does not explicitly teach the flexible portion defining a throat area. However, it was well known in the art that the downstream/free ends of the flexible portions (guide members/petals) may form a throat area, as taught by Jackowski (para 2, 4). It would have been obvious to one of ordinary skill in the art at the time of filing to make the flexible portion of Hocking defining a throat area, as taught by Jackowski. It . 

Claims 6-8, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0235080 (Hocking) in view of US 2016/0281639 (Jackowski), and further in view of US 2693078 (Laucher).
Regarding claims 6-8, 21, Hocking in view of Jackowski fails to teach each of the biasing elements includes a first end, a second end and a body formed between the first end and the second end, wherein a first end of a first biasing element is coupled to a first skin segment and a second end of the first biasing element is coupled to a second skin segment such that a body of the first biasing element overlaps a first slot formed between the first skin segment and the second skin segment. However, it was well known to provide biasing elements between moveable flaps (e.g. such as the flaps/skin segments 30 of Hocking), as taught by Laucher (col 2 ll. 22-70, Fig 1-5; flaps/skin segments 5, biasing elements 11 extending between adjacent skin segments 5; biasing elements are resilient and expansible; biasing element comprises first and second ends and a body portion annotated below; first radial position is solid line in Fig 5; second radial position is dashed line in Fig 5; radius of the body portion is greater in the second radial position than in the first radial position; body portion extends across the gap between the first and second skin segments –see annotated figure below; biasing element is an axial hat stiffener – the same as Applicant’s hat stiffener 406). It .

    PNG
    media_image2.png
    423
    587
    media_image2.png
    Greyscale


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0235080 (Hocking) in view of US 2016/0281639 (Jackowski), and further in view of US 2009/0067993 (Roberge).
Regarding claim 10, Hocking in view of Jackowski fails to teach the flexible portion composed of aluminum or titanium. However, it was well known in the art to make engine exhaust nozzles including titanium or aluminum, as taught by Roberge (para 25, Fig 2). It would have been obvious to one of ordinary skill in the art at the time of filing to make the flexible portion composed of aluminum or titanium, as taught by Roberge. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, making the flexible portion with titanium or aluminum yields predictable results.

Claims 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0235080 (Hocking) in view of US 2693078 (Laucher).
Regarding claims 12-17, Hocking teaches an aft cowl for an aircraft engine (Fig 2; aft cowl 22) the aft cowl comprising a skin including a first skin segment and a second skin segment radially spaced from the first skin segment to form a gap therebetween (first skin segment is one of the members 30; second skin segment is an adjacent one of the members 30; gap annotated below); and a biasing element to couple the first skin segment and the second skin segment (para 37; torsion bar 32 is construed as the biasing element and extends between the skin segments), wherein the biasing element enables radial movement of the skin towards a first radial position when a pressure 

    PNG
    media_image1.png
    270
    382
    media_image1.png
    Greyscale

Hocking fails to teach the biasing element includes a first portion coupled to the first skin segment a second portion coupled to the second skin segment, and a body portion positioned between the first and second portions, the body portion includes a first radius of curvature when the skin is in the first radial position and a second radius of curvature greater than the first radius of curvature when the skin is in the second radial position, the body portion of the biasing element extends across the gap when the biasing element is coupled to the first and second skin segments, the biasing element is an axial hat stiffener. However, it was well known to provide biasing elements between 

    PNG
    media_image3.png
    423
    587
    media_image3.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063. The examiner can normally be reached 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741